Case 1:19-cv-02949-MEH Document 54 Filed 09/11/20 USDC Colorado Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-02949-MEH

BANKS HOLDING COMPANY,
ESTATE OF BRIAN S. BANKS, and
DAINA H. BANKS, as personal representative of the Estate of Brian S. Banks,

       Cross Claimants,

v.

KEM W. SWARTS,

       Cross Defendant.


             ORDER DIRECTING CROSS DEFENDANT TO SHOW CAUSE


Michael E. Hegarty, United States Magistrate Judge.

       This matter comes before the Court sua sponte, due to Cross Defendant Kem Swarts’ failure

to appear at the Discovery Conference held on September 10, 2020 in this case. The record reflects

that, on August 25, 2020, counsel for Cross Claimants sent an email, copied to Cross Defendant,

to the Court with a request to set a discovery conference pursuant to the Court’s practice standard.

The same day, the Court responded with available dates, and Cross Claimants replied with their

preferred date. The next day, August 26, 2020, the Court responded to all parties reminding them

that it awaited Cross Defendant’s response. By August 31, 2020, the Court had received no

response from Cross Defendant, so issued an order setting a discovery conference on September 10,

2020. The parties were permitted to appear at the conference in person or by telephone; counsel for

Cross Claimants appeared by telephone, but Cross Defendant did not appear. Notably, the emails

to Cross Defendant were not returned, nor was the order setting the conference, which was mailed

to Cross Defendant’s address on record.

       THEREFORE, pursuant to the Court’s authority to sanction Cross Defendant for his failure
Case 1:19-cv-02949-MEH Document 54 Filed 09/11/20 USDC Colorado Page 2 of 2



to comply with a court order and appear at the September 10, 2020 Discovery Conference, Cross

Defendant is ORDERED to show cause in writing no later than September 25, 2020, why this

Court should not enter default against Cross Defendant for his failure to defend this action. The

Clerk of the Court is directed to file a Certificate of Service demonstrating service of this order on

the Cross Defendant.

       Dated at Denver, Colorado, this 11th day of September, 2020.

                                                       BY THE COURT:




                                                       Michael E. Hegarty
                                                       United States Magistrate Judge




                                                  2
